Citation Nr: 0304667	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of rheumatic fever.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1959 to May 
1963.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In November 1999 and June 2001 the Board remanded the case 
for further development.  The case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  Clinical evidence of rheumatic heart disease was not 
found at the time of VA examinations in February 1997. August 
1997 and May 2002, nor was there cardiovascular pathology 
related to rheumatic heart disease.  The examinations noted 
the veteran's history of rheumatic fever.

2.  From June 1997 to May 31, 2000, the veteran was service-
connected for coronary artery disease, status post myocardial 
infarction, evaluated as 30 percent disabling, and for 
residuals of rheumatic fever, evaluated as noncompensably 
disabling.

3.  As of June 1, 2000, the veteran's only service-connected 
disability is residuals of rheumatic fever, rated 
noncompensably disabling.

4.  The veteran's service-connected disabilities prior to 
June 1, 2000, did not prevent him from securing or following 
substantially gainful employment, considering the impairment 
from the disorders and his educational and occupational 
background.

5.  The veteran's service-connected disability since June 1, 
2000, does not prevent him from securing or following 
substantially gainful employment, considering the impairment 
from the disorder and his educational and occupational 
background.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of rheumatic fever have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1-4.7, 4.20, 4.21, 4.31, 4.71a, 4.88b, 4.104, 
Diagnostic Codes 5002, 6309, 7000 (2002).

2.  The criteria for a TDIU were not been met prior to June 
1, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 4.16 (2002).

3.  The criteria for a TDIU have not been met since June 1, 
2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, VA notified the claimant by letters dated in 
November 1997, and in March 2002 that VA would obtain all 
relevant evidence in the custody of VA.  He was also advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or provide a properly 
executed release so that VA could request the records for 
him.  In other words, the March 2002 letter specifically 
outlined what VA would do, and what the veteran needed to do.  
In November 1997, he responded that there was "no point" in 
signing medical releases, because his private physicians 
would not respond.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained to the extent possible.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and several were accorded him.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).




Factual Background

A May 1980 rating decision granted service connection for 
residuals of rheumatic fever, rated noncompensably disabling.  
A May 1996 rating decision granted service connection for 
coronary artery bypass.  

VA and private treatment records, dating from July to October 
1996, show the veteran was hospitalized at Sebasticook Valley 
Hospital in July 1996 for treatment of coronary artery 
disease (CAD).  He was transferred to VA hospitals in July 
and August 1996 for diagnosed inferior myocardial infarction.  
In October 1996, he was again admitted to a VA facility with 
a history of CAD and to rule out a myocardial infarction.  

A February 1997 VA cardiology examination report notes the 
veteran's relevant history of a coronary artery bypass graft 
(CABG) in October 1995, and hospitalization in 1996 for a 
myocardial infarction.  He complained of ankle edema, 
occasional shortness of breath at night, and a dry cough.  
Examination revealed the veteran had audible expiratory 
wheezes at the beginning and end of the exam.  His neck was 
negative and his heart had normal sinus rhythm.  His lungs 
were clear with diminished breath sounds.  There was no ankle 
edema.  The appellant was noted to be obviously obese.  The 
impressions were status post coronary artery bypass grafting 
of five vessels, history of CAD, history of myocardial 
infarction, history of anxiety and obesity.

April 1997 VA treatment records indicate the veteran was 
admitted to urgent care with complaints of progressive 
shortness of breath at rest or with minimal exertion, 
sometimes accompanied by chest pain, described as a heaviness 
radiating into the jaw and a tingling sensation in the left 
arm.  His history of rheumatic "heart disease" was noted.  
The assessment noted the veteran's known coronary artery 
history, status post CABG and recent reversible defect 
studies on nuclear examination.  The assessment shows that he 
presented with crescendo angina, as well as ST T wave 
inversions.  The discharge summary indicates that at 
discharge, the veteran was advised to not undertake any 
strenuous activity for the next month but was encouraged to 
return to his activities of daily living and walking.

A June 1997 VA cardiovascular examination report shows the 
veteran complained of retrosternal chest pain, with 
occasional associated shortness of breath and diaphoresis.  
He also complained of occasional swelling of the feet, 
exertional dyspnea and easy fatigability.  The veteran was 
able to achieve only 4 METS on stress testing, secondary to 
deconditioning and the test had to be stopped due to severe 
shortness of breath.  The assessment was CAD, status post 
acute myocardial infarction on more than one occasion, with 
moderately reduced left ventricle function.  There was no 
opinion linking CAD to service or residuals of rheumatic 
fever.

In August 1997, the veteran again underwent VA cardiology 
examination.  At that time he complained of extreme shortness 
of breath with any kind of activity.  He was on a 
reconditioning program.  He also reported experiencing chest 
pain when worried or stressed.  The examiner noted he had 
been treated for acute rheumatic fever in 1959, and was 
subsequently followed by cardiologists to determine if there 
was any underlying cardiovascular disease.  At discharge the 
examiner found no evidence of rheumatic heart disease.  The 
veteran later had a myocardial infarction in 1995 and 
developed CAD.  The diagnoses following examination in August 
1997 included CAD.  The examiner, after reviewing the 
veteran's claims file, opined that there was absolutely no 
relation between the veteran's rheumatic fever episode in the 
service and his present CAD.   

In June 1997, the veteran filed a claim for TDIU.  His claim 
indicates that he received a GED and had two years of college 
education.  He last worked in 1993 on a paper machine.  He 
appealed August 1997 and November 1998 rating decisions which 
denied a TDIU and an increased evaluation for residuals of 
rheumatic fever.  He has perfected his appeal of these 
issues.

Subsequent VA treatment records, through December 1997, show 
complaints of chest pain in November 1997.  The diagnosis was 
CAD angina.

Service connection was severed for CAD and residuals of 
myocardial infarction by a March 2000 rating decision.  A 
June 2001 Board decision found the severance of service 
connection to be proper.

A May 2002 VA compensation examination report notes that the 
veteran's claims file was thoroughly reviewed.  Diagnosis and 
opinion were withheld until further testing was accomplished.  
In an August 2002 addendum, the examiner noted that the 
veteran had a history of rheumatoid arthritis and currently 
had psoriatic arthritis.  The examiner opined that there was 
no link between the arthralgias associated with rheumatic 
fever at the time of active disease and the development of 
rheumatoid arthritis.  The examiner concluded that the 
veteran had inactive rheumatic fever without any 
constitutional or cardiac residuals.

Analysis

Increased Evaluation

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the pendency of his appeal, VA promulgated new 
regulations amending the rating criteria for cardiovascular 
disorders, January 12, 1998.  See 62 Fed. Reg. 65219 (1997) 
(codified at 38 C.F.R. § 4.104).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  The Board notes that the RO has provided the veteran 
with the old and revised versions of the regulations 
regarding cardiovascular disabilities.

The veteran's service-connected residuals of rheumatic fever 
are currently evaluated as noncompensable pursuant to 38 
C.F.R. § 4.88b, Diagnostic Code 6309, which provides that 
rheumatic fever as an active disease will be rated as 100 
percent disabling.  Thereafter, residuals such as heart 
damage are to be rated under the appropriate system.

The available evidence of record does not show active 
rheumatic fever.  Moreover, the August 2002 medical examiner 
opined that there is no link between arthralgias suffered 
during active rheumatic fever and the later development of 
rheumatoid arthritis.  Further, there is no evidence that the 
veteran currently has rheumatoid arthritis.  Finally, there 
are no medical findings of cardiac residuals of rheumatic 
fever.  Although the veteran is currently diagnosed with CAD, 
it has not been linked to his rheumatic fever.  In fact, the 
August 1997 and August 2002 medical opinions specifically 
found that the veteran had no cardiac residuals of rheumatic 
fever.

Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  Accordingly, the 
preponderance of the evidence is against a compensable rating 
for the veteran's service-connected residuals of rheumatic 
fever.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2002).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b). In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Prior to June 1, 2000, the veteran was service-connected for 
CAD status post myocardial infarction, evaluated as 30 
percent disabling and for residuals of rheumatic fever, 
evaluated as noncompensable.  Since June 1, 2000, the veteran 
is service-connected only for residuals of rheumatic fever, 
currently evaluated as noncompensable.  Neither evaluation 
meets the criteria that the veteran must have one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher, with a combined rating of 70 
percent or higher.  As such, the criteria for a total rating 
under the provisions of 38 C.F.R. § 4.16(a) are not met prior 
to or since June 1, 2000.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due to CAD and residuals of rheumatic fever prior to June 1, 
2000, and due solely to the veteran's service-connected 
residuals of rheumatic fever since June 1, 2000.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After carefully reviewing the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities prior to June 1, 
2000, and service-connected disability since June 1, 2000, 
when considered in association with his educational 
attainment and occupational background, render him unable to 
secure or follow a substantially gainful occupation.  In this 
regard, the Board acknowledges that the veteran's June 1997 
VA examination revealed evidence of significant impairment as 
a result of CAD as evidenced by his workload of only 4 METS; 
however, there is no medical evidence of record, indicating 
that the veteran would be completely precluded from 
employment as a result of his CAD.  Likewise, although the 
April 1997 discharge summary discouraged the veteran from 
doing any strenuous activity for one month, he was encouraged 
to walk and carry on activities of daily living.  Since June 
1, 2000, there is no evidence of any cardiac or 
constitutional residuals of rheumatic fever, and hence, no 
resultant occupational impairment.  Therefore, the Board 
finds the record does not demonstrate that the veteran's 
service-connected disabilities prior to June 1, 2000, and 
service-connected disability since June 1, 2000, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability due to a service-connected 
disability under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).


ORDER

An increased evaluation for residuals of rheumatic fever is 
denied.

A TDIU prior to and after June 1, 2000, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

